EXHIBIT 16
                                    STEPHEN N. ZACK AFFIDA VTT

        I, Stephen N. Zack, being duly sworn, do hereby state under oath that the following facts are true:

        1.       I am a member of the The Florida Bar and the bars ofNew York and Washington, D.C.,
and a pattner in the Miami office of Boies Schiller Flexner LLP ("BSF").
        2.       In December 2014, at the request of Mr. Boies, I sent a letter to Leslie Wexner regarding
possible claims against him ..
        3.        On January 6, 2015, Mr. Boies and I participated in telephonic communications with Mr.
Wexner's counsel. Sigrid McCawley was not involved in the representation of Ms. Giuffre at the time
and did not participate in these initial communications.
        4.       On March 25, 2015, Mr. Boies, Ms. McCawley and I had a telephonic conference with
Mr. Wexner's counsel.
        5.       On July 8, 2015, Mr. Boies, Ms. McCawley and I had an in-person meeting with Mr.
Wexner's counsel in New York.
        6..      I have read Mr. Dershowitz's claim that there was a "plot" and "conspiracy" to extort Mr.
Wexner. There was no such "plot" or "consp.iracy". We requested information from Mr. Wexner's
counsel. At no time in my conversations or in my presence did anyone make any threat or auy demand
for money or anything else of value from Mr. Wexner or his counsel
        7.       At no time during any meeting or call that I participated in was any settlement demand
made.
        FURTHER AFFIANT SAYETH NAUGHT.


                                                         STEPHEN N. ZACK
STATE OF FLORIDA     )
            ss.:     )
COUNTY OF MIAMI-DADE )

         On this ),..Aday of . / ~017             before me, the undersigned, a Notary Public in and for
said State, personally STEPHEN N. ZACK personally known to be or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that I ~c"CUT the same in his capacity_, and that by his signature on the
instr~ nd iv            nI. or pe,on t     >ehalf of which the individual acted, executed the instrument.


Notary ~
